Title: To Thomas Jefferson from Joseph Yznardi, Sr., 8 November 1806
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Respected Sir
                     
                            Cadiz 8th. November 1806.
                        
                        I am this day honored with Your Excelly. most valued and esteemed favor of the 25th. June last, which has
                            compleatly eased my mind; as I see & with real Satisfaction that I still merit the good oppinion Your Excelly. had
                            formed respecting my Conduct and Zeal in the discharge of the Consular office; and as in my Letters under date of the
                            16th. July ultimo, I manifest what Your Excelly. is pleased to order me, respecting being a fixed Resident at this City,
                            and that my absences are only for a few days to my Country House distant about an hour from this City, as it is situated
                            at the mouth of this Bay, as Your Excelly. can be informed by the Maps.
                        Notwithstanding all which & of my Suplications, I write to the Secretary of State detailing my just
                            feelings on the Subject.
                  With due veneration I am Respected Sir Your gratefull, and most obedt. humble Servant.
                        
                            Josef Yznardy
                     
                        
                    